Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Claims Objections
Claims 12-13; 19 are objected to because of the following informalities:  In line 3 of claim 12 and in line 2 of claim 19, applicant uses the term “API” without fully spelling that term.  Appropriate correction is required.
                                                   Claims Rejections-35 U.S.C. 101
35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claim discloses “a computer program product” and the applicant failed to provide any specific definition for that “computer program product” in the specification. Based on that definition, that computer program product could be anything and claim 17 is not eligible.
                                                    Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korn (US.Pub.No.20210168435) in view of Agabob (US.Pat.9832532).  

  Regarding claim 1, Korn et al disclose a method for displaying a rich media file within a rich media environment, comprising the steps of:  serving the rich media file from a file location (see fig.1 and fig.2E to fig.2F; the content sources 175 include broadcast television and radio sources, video on demand platforms and streaming video and audio services platforms, one or more content data networks, data servers, web servers and other content servers, and/or other sources, 0027);

displaying content associated with the rich media file within the rich media environment(see fig.2E to fig.2F; when an enhanced ad is displayed to a user on a TV screen 244, the user may provide oral input to ask a smart home voice operated digital assistant 214 to provide further information. As a result, the digital assistant 214 contacts a backend server that interacts with the user via both the digital assistant 214 and via the viewing device (TV or mobile device) 244 and allows the end user to view various purchasing options as well as acquisition the product,0029;0051;0052);



detecting a user input associated with the interaction overlay element (see fig.2E to fig.2F; Whenever a user invokes a trick mode, such as fast-forward or rewind, the content stream is paused by the TV client 244, and an overlay is displayed by the TV client 244 that provides an indication of the point in the program that the user is seeking, 0058-0059; 0060; 0103; 0053; 0035); and,

initiating the display of a transaction overlay element for detecting further user inputs within the rich media environment (then creates a transaction to purchase the selected product or service, and confirms the purchase, 0031; see fig.2E to fig.2F; the television client 244 displays an advertisement with an overlay indicating that the user may interact with their digital assistant 214 concerning the advertisement. The overlay may indicate a particular activation phrase to invoke such interaction, 0032; 0053; 0031; 0035).

But did not explicitly disclose initializing the rich media environment based on one or more parameters stored within the rich media file to define the layout of the rich media environment.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn by applying specific characteristic as demographic profile associated with stored media contents to target user devices for the purpose of increasing the satisfaction of the users accordingly.

Regarding claim 2, Korn et al disclose wherein the rich media environment is one of a: rich media ad unit; rich media player; and, rich media envelope (When an enhanced ad is displayed to a user on a TV screen 244, 0029-0030; 0032).

Regarding claim 3, Korn et al disclose wherein the rich media file is a rich media ad file (requesting an advertisement to display during the pause of the content stream; retrieving content for the advertisement; and displaying the advertisement as an overlay on the pause, 0018-0019; 0030; 0032).

Regarding claim 4,  Korn et al disclose   wherein the rich media file is served on one of: an ad server; a dedicated content delivery network (CDN); and, a dedicated database(see fig.1; requesting an advertisement from a content server,0019;0027; 0036; the TV client requests an advertisement from the Ad Server 258. The Ad Server 258 sends a URL where content for the advertisement can be found, 0051).

Regarding claim 5, Korn et al did not explicitly disclose wherein the interaction overlay element is defined by the one or more parameters stored in the rich media file.

However, Agabob et al disclose wherein the interaction overlay element is defined by the one or more parameters stored in the rich media file (viewer profiles are created and used to target specific ads and/or products to viewers. For example, an advertiser may run a second commercial spot for a particular product, and all viewers will receive the same broadcast commercial for that product. Viewer profiles facilitates the creation of multiple, targeted ads for a single product and the ad selected for an individual may be based on his demographic, psychographic or geographic profile, col.4, lines 5-13+;col.8, lines 47-56+).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn by applying specific characteristic as demographic profile associated with stored media contents to target user devices for the purpose of increasing the satisfaction of the users accordingly.

Regarding claim 6, Korn et al disclose  wherein the interaction overlay element is associated with the presented content of the rich media file(displaying the advertisement as an overlay on the pause screen, abstract;0019; upon viewing the overlay of the enhanced advertisement, the viewer may wish to get more information about the product,0029;0052);

 Regarding claim 7, Korn et al disclose wherein the transaction overlay element is an e-commerce transaction interface(an e-commerce provider 256,0032; e-commerce provider 256 sends those details, optionally along with graphics for the products/services, back to the skill/action server 252. The skill/action server 252 then causes the advertisement campaign ads to be displayed on the TV client 244, 0034).

Regarding claim 8, Korn et al disclose wherein the transaction overlay element relates to a transaction consisting of one or more of: a data submission form, purchasing an item, making a booking, making a donation, and registering for a service (see fig.2E and fig.2F; and allows the end user to view various purchasing options as well as acquisition the product, 0029-0030; a purchase command is received, 0035; 0037).

Regarding claim 9, Korn et al disclose wherein the rich media file comprises one or more of a music video, a film, an advertisement, and a video clip (the advertisement campaign ads to be displayed on the TV client 244, 0034; 0019; 0030; 0021; 0027).



Regarding claim 11 , Korn et al disclose  wherein initializing the rich media environment includes one or more of displaying an interaction overlay element title, a transaction type and a product/service identifier(See fig.2F; the TV client will report the interaction to the Ad Server, which records the interaction, e.g., selecting the Buy Now button 267. In an embodiment, the TV client receives and displays confirmation of purchase of the product or service, which may be supplied by a vendor local to the viewer. In an embodiment, the vendor may be identified in a profile of the viewer, 0053; 0036).

Regarding claim 12, Korn et al disclose wherein the rich media file includes metadata tags which identify one or more of an external integration module, a commerce API, a content API, a payment provider, and a content delivery network (this cloud networking architecture is an open architecture that leverages application programming interfaces (APIs), 0067; content delivery service, 0003; see fig.1; 0027; a vendor local to the viewer, 0053; 0030).



However,  Agabob et al disclose wherein the metadata is added to the rich media file using one of: a HTMLS language; javascript; and, other suitable technical architecture(functionality and techniques may be embedded on the computer-readable medium in any number of computer-readable instructions, or languages such as, for example, FORTRAN, PASCAL, C, C++, Java, C#, Tcl, BASIC and assembly language. Further, the computer-readable instructions may, for example, be written in a script, macro, or functionally embedded in commercially available software (such as, e.g., EXCEL or VISUAL BASIC), col.9, lines 16-35; col.4, lines 29-37).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn by applying specific languages for the purpose of using specific protocols or formats to provide data to the users. 

Regarding claim 14, Korn et al disclose wherein the rich media environment is configured to communicate with one or more external transaction services (see fig.1; 0032).

Regarding claim 15, Korn et al disclose wherein the one or more external transaction services includes a payment provider (the TV client will report the interaction to the Ad Server, which records the interaction, e.g., selecting the Buy Now button 267. In an embodiment, the TV 

 Regarding claim 16, Korn et al disclose wherein displaying content associated with the rich media file comprises loading the content from the rich media file or retrieving the content from a content delivery network (retrieving, by the processing system, content for an advertisement; displaying, by the processing system, the content for the advertisement as an overlay on a pause screen while the content stream is paused, 0018; 0053; 0019; 0027; 0029; 0032).

Regarding claim 17, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 1.
Regarding claim 19, it is rejected using the same ground of rejection for claim 12.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.
                                                             Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN D SAINT CYR/Examiner, Art Unit 2425                 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425